Citation Nr: 1628080	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel

INTRODUCTION

The Veteran had active service from February 1954 to January 1956.  The Veteran died in February 2010 and the appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

The issues of entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities are addressed in a separate decision.


FINDINGS OF FACT

1.  The Veteran died in February 2010.  His death certificate lists the immediate cause of death as chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, service connection was in effect for PTSD, tinnitus, and bilateral hearing loss.  He had no pending claims for service connection at the time of his death.  

3.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did any service-connected disability hasten his death.

4.  The Veteran was not rated totally disabling for a period of at least ten years immediately preceding his death or for at least five years from the date of his separation from active duty, and the pending claim for TDIU was received less than nine years prior to his death.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015). 

2.  The criteria for entitlement to DIC pursuant to 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of claims for service connection for the cause of death and DIC, notice must include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A March 2013 letter addressed those factors.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in a March 2013 letter.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2013 administrative decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of the Veteran's Death

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2015).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2015).

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (b), (c) (2015).

The Veteran died in February 2010.  His death certificate lists end stage COPD as the immediate cause of death.  There were no other conditions listed as causing or contributing to death.  At the time of death, the Veteran was service-connected for PTSD, tinnitus, and bilateral hearing loss.  The appellant has not advanced any theory as to why the Veteran's death should be service-connected.  Additionally, the appellant has not raised the issue of whether COPD should be service-connected.  The record also contains no medical or lay evidence supporting a finding that COPD is related to service or that the Veteran's three service-connected disabilities have caused or contributed to death.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, the Veteran was diagnosed with COPD.  There is no evidence of record that disability was incurred in service.  In addition, there is no medical or lay evidence of record supporting a finding of a nexus between COPD and service.  

The record does not show, and the appellant does not assert, that service-connected PTSD, tinnitus, or bilateral hearing loss had a relationship to the Veteran's death.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's COPD was related to service.  The preponderance of the evidence is also against a finding that any service-connected disability had a causal connection to the Veteran's death, or contributed to the Veteran's death.  The Board finds that the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to DIC Under 38 U.S.C.A. § 1318

Even though a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if:  (1) the Veteran's death was not the result of his own willful misconduct and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was:  (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). The total rating may be schedular or may be a total disability rating due to individual unemployability caused by service-connected disability (TDIU).  38 C.F.R. §§ 3.22(c), 4.16 (2015).

It is clear that the Veteran was not rated totally disabled for a continuous 10 year period immediately preceding his death or for at least five years from the date of separation from active duty.  The record also does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  

Moreover, neither the Veteran, during his lifetime, nor the appellant, has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total disability rating at any time prior to death.  Accordingly, the appellant has not established a valid claim of CUE.

Accordingly, the Board finds that the appellant is not entitled to DIC pursuant to 38 U.S.C. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that in a May 2016 statement, the appellant's attorney argued that the claim for DIC is intertwined with the claims for an increased rating for PTSD and for a TDIU, because a grant of a TDIU effective for 10 years prior to the Veteran's death would qualify the appellant for DIC benefits.  The Board finds that does not apply in this case.  In a November 2007 VA Form 8940, the Veteran stated that he stopped working in November 2003.  At the January 2004 VA PTSD examination, he reported that he stopped working in December 2003.  A May 2004 statement from the Veteran's most recent employer, the Office of the Sheriff of St. Louis County, stated that the Veteran retired from his job as a bailiff in December 2003.  The Veteran died in February 2010.  There is no evidence of record that shows that the Veteran was unemployed beginning February 2000, or ten years prior to his death. 

In a separate decision, the Board remands a TDIU claim.  However, even if a TDIU were to be granted by the AOJ after the remand, it would not be possible to assign an effective date that was 10 years prior to the Veteran's death because he had substantially gainful employment until November 2003 or December 2003, which his less than 10 years prior to his death.  Additionally, the Board does not grant a 100 percent rating for PTSD in the separate decision.  Furthermore, the claim for TDIU and increased rating was less than nine years prior to the Veteran's death.  Therefore, an effective date of TDIU resulting in the Veteran being rated totally disabled for 10 years prior to his death cannot result from that claim.  38 C.F.R. § 3.400 (2015).  Therefore, the Board finds that the claims are not intertwined.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


